FILED
                             NOT FOR PUBLICATION                            MAR 29 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALFREDO REYES-VERASTICA,                         No. 09-70887

               Petitioner,                       Agency No. A092-519-090

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                         former Legalization Appeals Unit

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Alfredo Reyes-Verastica, a native and citizen of Mexico, petitions for review

of the former Legalization Appeals Unit’s (“LAU”) order dismissing his appeal

from the denial of his application for temporary resident status as a Special

Agricultural Worker (“SAW”). We have jurisdiction under 8 U.S.C. §§ 1160(e)(3)


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and 1252. Reviewing for abuse of discretion, Perez-Martin v. Ashcroft, 394 F.3d

752, 758 (9th Cir. 2005), we deny the petition for review.

      The LAU did not abuse its discretion in dismissing Reyes-Verastica’s SAW

appeal where he provided insufficient evidence to establish that he performed

qualifying agricultural work during the statutory time period. See id. at 759-60 (to

overcome derogatory government evidence, SAW applicant must provide

sufficient evidence to show qualifying employment “as a matter of just and

reasonable inference”) (quoting 8 U.S.C. § 1160(b)(3)(B)(iii)).

      PETITION FOR REVIEW DENIED.




                                          2                                   09-70887